Exhibit 10.1




     AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

This Amended and Restated Executive Employment Agreement (hereinafter referred
to as the “Agreement”) has been entered into this 21st day of December 2011, by
and between Identive Group, Inc., a company incorporated under Delaware law and
having its principal executive offices at 1900-B Carnegie Ave., Santa Ana, CA
92705, (hereinafter, together with its subsidiaries and affiliates, the
“Company”) and Larry Midland, a California resident whose business address is
Hirsch Electronics LLC (“Hirsch”), 1900-B Carnegie Ave., Santa Ana, CA 92705
(the “Executive”), and amends and restates that certain Employment Agreement,
dated December 10, 2008 by and among the Company, Hirsch and the Executive, as
amended July 12, 2010 (the “Original Agreement”).

1. POSITION AND RESPONSIBILITIES

The Executive shall serve as the Senior Vice President, Identive Group, Inc. and
Chairman, Hirsch Electronics LLC, with effect from January 1, 2012. In such
capacity, the Executive shall report directly to the Chairman and CEO of the
Company or such other individual or individuals as the Company may determine
from time to time. Executive shall fully and faithfully perform such duties,
fulfil such obligations and exercise such powers as are incidental to such
position. It is expected that Executive shall commit approximately 60 hours per
month to his position by using his best efforts to apply his skills and
experience to perform his duties and to support the Company’s CEO and Chief
Financial Officer on strategic matters, including acquisitions and dispositions,
senior-level customer and end-user relationship management, and such other
responsibilities as may be assigned from time to time.

Executive will be based at the Company’s U.S. headquarters in Santa Ana,
California, but will be expected to travel on Company business as may be
required for the proper performance of his duties under this Agreement.

Executive will continue to serve as a member of the Board of Directors of the
Company until the expiration of his appointment or, if earlier, his resignation
or removal.



2. COMPENSATION




During the term of this Agreement, Executive shall be paid a salary in the
aggregate annual amount equal to $120,000, payable in 24 equal semi-monthly
instalments, less applicable federal, state and local taxes and withholding
(“Salary”). Executive acknowledges and agrees that his position is exempt for
purposes of requirements under the U.S. Fair Labor Standards Act and other
applicable law; accordingly, Executive shall not be entitled to overtime
compensation.

In consideration of the foregoing salary, Executive agrees to waive all rights
and entitlements he may have to customary fees, including option grants, as
determined from time to time by the Compensation Committee attributable to his
tenure on the Company’s Board of Directors.

--------------------------------------------------------------------------------



- 2 -




3. BENEFITS, PERQUISITES AND BUSINESS EXPENSES

(a) Executive shall be eligible to participate in the Company’s Employee Stock
Purchase Plan as in effect from time to time. Executive shall also be eligible
to participate in the Company’s stock option plan as in effect from time to
time. Any grant or award of options shall be at the discretion of the Company’s
Compensation Committee. The term and vesting schedule shall be as set out in the
grant notice.

(b) Executive shall be entitled to be reimbursed for all reasonable expenses,
including travel, incurred in connection with the performance of his duties
under this Agreement. Such expenses shall be reimbursed within thirty (30) days
following presentation of sufficient supporting evidence of amounts incurred.

(c) Executive shall be eligible to participate in the Company’s standard health
insurance plans and other customary benefits in effect from time to time. Such
plans and other customary benefits are subject to change from time to time in
the sole discretion of the Company.

(d) Executive shall be entitled to four (4) weeks of paid vacation per annum in
addition to all federal and local public holidays. Any unused vacation at the
end of a calendar year may not be carried over to the subsequent year, or
otherwise accumulated.



4. TERM; TERMINATION




(a) Term: The initial term of this Agreement shall be for two years from January
1, 2012 through December 31, 2013 (the “Initial Term”), and may be extended for
such additional period or term as may be agreed in writing by the Company and
the Executive at any time prior to the expiration of the Initial Term.

(b) Termination by the Company without Cause: The Company shall be entitled to
terminate this Agreement at any time without cause for any reason or no reason
by providing the Executive six (6) months prior written notice of the
termination. The Company agrees to continue to pay the Executive’s semi-monthly
instalments until the end of the notice period. Executive shall be entitled to a
continuation of all benefits and perquisites, including reimbursement of
business expenses if approved in advance, from the date of such written notice
until the effective date of termination, subject to Executive’s execution and
non-revocation of a release of claims in favor of the Company in a form provided
by the Company.

(c) Termination by Executive: Executive shall be entitled to terminate this
Agreement at any time for any reason or no reason by providing the Company six
(6) months prior written notice of the termination. The Company agrees to
continue to pay the Executive’s semi-monthly instalments of the Salary until the
end of the notice period. Executive shall be entitled to a continuation of all
benefits and perquisites, including reimbursement of business expenses if
approved in advance, from the date of such written notice until the effective
date of termination, subject to Executive’s execution and non-revocation of a
release of claims in favor of the Company in a form provided by the Company.

(d) Termination by the Company for Cause: The Company shall be entitled to
terminate this Agreement for cause at any time without notice and without any
payment in lieu of notice. In the event of termination for cause, the Company’s
obligations hereunder shall immediately

--------------------------------------------------------------------------------



- 3 -




cease and terminate and Executive shall be immediately relieved of all of his
responsibilities and authorities as an officer and employee of the Company and
as an officer and employee of each and every affiliate in the Company and in
such an event there will be no continuation of instalment payments of Base
Salary, Bonus or any other payments by the Company to the Executive. For
purposes of this paragraph 4(d), “cause” shall include, without limitation, the
following circumstances:

i)      The Executive has been convicted of a criminal offense or act involving
moral turpitude, fraud or embezzlement;   ii)      The Executive, in carrying
out his duties hereunder, (i) has been wilfully and grossly negligent, or (ii)
has committed wilful and gross misconduct or fraud, or, (iii) has wilfully
failed to comply with a lawful instruction or directive from the Chairman, Chief
Executive Officer, Chief Financial Officer, or other direct superior of the
Company, which is not otherwise cured within thirty (30) days of notice of such
breach.   iii)      The Executive has breached a material term of this
Agreement, which breach is not cured within ninety (90) days of notice.  

Termination of this Agreement for cause shall be effective upon the date of the
notice of termination given to the Executive and the lapse of any applicable
cure period without remedy of the matters set out in such notice.

(e) Mutual Termination without Cause: The parties may terminate this Agreement
at any time without cause (as the term “cause” is defined in paragraph 4(d)
above) by mutual written agreement.

(f) Disability Termination: “Disability Termination,” for purposes of this
Agreement, means termination by the Company of the Executive’s employment by
reason of the Executive’s incapacitation due to disability. The Executive will
be deemed to be incapacitated due to disability if at the end of any month the
Executive is unable to perform substantially all of the Executive’s duties under
this Agreement in the normal and regular manner due to illness, injury or mental
or physical incapacity, and has been unable so to perform for either (i) three
consecutive full calendar months then ending, or (ii) ninety (90) or more of the
consecutive working days during the twelve (12) consecutive full calendar months
then ending. Nothing in this paragraph will alter the Company’s obligations
under applicable law, which may, in certain circumstances, result in the
suspension or alteration of the foregoing time periods. If the Company elects to
implement a Disability Termination, it shall be effective upon notice by the
Company, and the Company shall continue to pay to Executive his Base Salary for
a six (6) month period beginning on the effective date of the Disability
Termination in monthly instalments consistent with the Company’s normal payroll
schedule and Executive shall be entitled to a pro rata portion (based upon the
portion of the Bonus period ending on the effective date of the Disability
Termination) of any Bonus payment pursuant to the terms of the Bonus plan, in
addition to any disability benefits that may be available.

(g) Effect of Termination: The Executive agrees that, upon the first to occur of
(i) expiration of the Term or (ii) delivery of notice of termination of this
Agreement by either party for any reason whatsoever, Executive shall thereupon
be deemed to have immediately resigned any and all positions then held with the
Company and each and every subsidiary and affiliate of the Company, including
his position as a member of the Company’s Board of Directors. In such event,
Executive shall, at the request of the Company or any such subsidiary or
affiliate,

--------------------------------------------------------------------------------



- 4 -




forthwith execute any and all documents appropriate to evidence such
resignation. The Executive shall not be entitled to any payment in respect of
such resignation in addition to those provided for herein, except as expressly
provided for pursuant to any other agreement entered into with Executive.

The Executive agrees that upon termination of his employment, whether
termination is voluntary or involuntary or with or without cause, Executive
shall deliver to the Company (and will not keep in his possession, reproduce, or
provide to anyone else) any and all records, data, notes, reports,
correspondence, materials, documents, produced or developed by Executive
pursuant to Executive’s employment with the Company or otherwise belonging to
the Company.

(h) Survival of Terms: It is expressly agreed that notwithstanding termination
of this Agreement for any reason or cause or in any circumstances whatsoever,
such termination shall be without prejudice to the rights and obligations of the
Executive and the Company, respectively, up to and including the effective date
of termination. The provisions of paragraphs 3(b), 5, 6(a), 7, 10 and 11 of this
Agreement shall remain and continue in full force and effect following the
termination of this Agreement.

5. CONFIDENTIAL INFORMATION; ASSIGNMENT OF INVENTIONS

(a) Executive agrees not to disclose, either during the term of this Agreement
or at any time for a period of three years thereafter, to any person not
employed by the Company or by any subsidiary or affiliate of the Company or not
engaged to render services to the Company or to any such subsidiary or
affiliate, any trade secrets or confidential information of or relating to the
Company or any of its subsidiaries or affiliates obtained by the Executive
during the term hereof; provided, however, that this provision shall not
preclude the Executive from the use or disclosure of information that is (i)
known generally to the public (other than that which the Executive may have
disclosed in breach of this Agreement), (ii) required to be disclosed in
accordance with applicable law or pursuant to a court order applicable to the
Executive, or (iii) otherwise authorized by the Chairman, Chief Executive
Officer or the Chief Financial Officer of the Company to be disclosed by the
Executive.

(b) The Executive also agrees that upon termination of this Agreement for any
reason whatsoever, Executive will not take, reproduce in any medium, or use,
without the prior written consent of the Chairman, Chief Executive Officer, or
Chief Financial Officer of the Company, any drawing, blueprint, specification,
report or other document belonging or relating to the Company or any of its
subsidiaries or affiliates. Executive agrees to promptly return to the Company,
or at the Company’s request, destroy any such materials.

(c) Executive understands and agrees that any and all right or interest the
Executive obtains in any designs, trade secrets, technical specifications and
technical data, know-how and show-how, customer and vendor lists, marketing
plans, pricing policies, inventions, concepts, ideas, expressions, discoveries,
improvements and patent or patent rights which are authored, conceived, devised,
developed, reduced to practice, or otherwise obtained by the Executive prior to
the termination of this Agreement which relate to or arise out of Executive’s
employment are expressly regarded as “works for hire,” as that term is defined
in United States Copyright Act (17 U.S.C. Section 101) or works invented or
authored within the scope of employment (the “Inventions”). The Executive hereby
assigns to the Company the sole and exclusive right to such Inventions. The
Executive agrees to promptly disclose to the

--------------------------------------------------------------------------------



- 5 -




Company any and all such Inventions, and that, upon request of the Company, the
Executive will execute and deliver any and all documents or instruments and take
any other action which the Company shall deem necessary to assign to and vest
completely in the Company, to perfect trademark, copyright and patent protection
with respect to, or to otherwise protect the Company’s trade secrets and
proprietary interest in such Inventions. The obligations of this paragraph shall
continue beyond the termination of the Executive’s employment with respect to
such Inventions conceived of, reduced to practice, or developed by the Executive
during the term of this Agreement. The Company agrees to pay any and all
copyright, trademark and patent fees and expenses or other costs incurred by the
Executive for any assistance rendered to the Company pursuant to this Section.

In the event the Company is unable, after reasonable effort, to secure the
Executive’s signature on any patent application, copyright or trademark
registration or other analogous protection relating to an Invention, the
Executive hereby irrevocably designates and appoints the Company as its duly
authorized officer and agent and the Executive’s agent and attorney-in-fact, to
act for and on the Executive’s behalf and stead to execute and file any such
application or applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent, copyright or other
analogous protection thereon with the same legal force and effect as if executed
by the Executive.

6. NON-COMPETITION, NON-SOLICITATION

(a) The Executive agrees that during the Term of this Agreement and for the
twelve (12) months thereafter, the Executive shall not engage in or participate
in any entity in any industry that competes, directly or indirectly, with the
businesses of the Company or any of its subsidiaries or affiliates. Executive
agrees that the duration and scope of such agreement are reasonable obligations
and Executive agrees to abide thereby. In addition, Executive agrees that during
the Term of this Agreement and for twelve (12) months thereafter, the Executive
shall not solicit or encourage any employee or contractor of the Company or any
of its affiliates in respect of positions or business opportunities with any
third parties.

(b) During the term of this Agreement, the Executive undertakes to seek the
prior written approval of the Chairman, Chief Executive Officer or Chief
Financial Officer of the Company before accepting any board or advisory
positions with third parties.

7.      COMPLIANCE WITH SECTION 409A     (a) General. It is the intention of
both the Company and Executive that the benefits and  

rights to which Executive could be entitled pursuant to this Agreement comply
with, or be exempt from, Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the Treasury Regulations and other guidance
promulgated or issued thereunder (“Section 409A”), to the extent that the
requirements of Section 409A are applicable thereto, and the provisions of this
Agreement shall be construed in a manner consistent with that intention. If
Executive or the Company believes, at any time, that any such benefit or right
that is subject to Section 409A does not so comply, it shall promptly advise the
other and shall negotiate reasonably and in good faith to amend the terms of
such benefits and rights such that they comply with Section 409A (with the most
limited possible economic effect on Executive and on the Company). For purposes
of applying the provisions of Section 409A to this Agreement, each separately
identified amount to which Executive is entitled under this Agreement shall be
treated as a separate payment. In addition, to the extent permissible under

--------------------------------------------------------------------------------



- 6 -




Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.

(b) No Guaranty of 409A Compliance. Notwithstanding the foregoing, the Company
does not make any representation to Executive that the payments or benefits
provided under this Agreement are exempt from, or satisfy, the requirements of,
Section 409A, and the Company shall have no liability or other obligation to
indemnify or hold harmless Executive or any beneficiary of Executive for any
tax, additional tax, interest or penalties that Executive or any beneficiary of
Executive may incur in the event that any provision of this Agreement, or any
amendment or modification thereof, or any other action taken with respect
thereto, is deemed to violate any of the requirements of Section 409A.



8. NOTICES




Any notices, requests, demands or other communications provided for by this
Agreement shall be in writing and shall be sufficiently given when and if mailed
by registered or certified mail, return receipt requested, postage prepaid, or
sent by personal delivery, overnight courier or by facsimile to the party
entitled thereto at the address stated in the preamble of this Agreement or at
such other address as the parties may have specified by similar notice.

Any such notice shall be deemed delivered on the tenth business day following
the mailing thereof if delivered by prepaid post or if given by means of
personal delivery on the day of delivery thereof or if given by means of courier
or facsimile transmission on the first business day following the dispatch
thereof.



9. ASSIGNMENT




The rights and obligations of the Executive under this Agreement shall not be
assignable or transferable by the Executive without the prior written consent of
the Company. The Company may assign its rights and obligations hereunder to any
subsidiary, affiliate or successor-in-interest of the Company at any time in its
sole discretion. Nothing herein expressed or implied is intended to confer on
any person other than the parties hereto any rights, remedies, obligations or
liabilities under or by reason of this Agreement.



10. APPLICABLE LAW




This Agreement shall be deemed a contract under, and for all purposes shall be
governed by and construed in accordance with the laws of the State of
California.



11. ARBITRATION




In the event of any dispute, claim, question, or disagreement arising from or
relating to this Agreement or the breach thereof, the parties hereto shall use
their best efforts to settle the dispute, claim, question, or disagreement. To
this effect, they shall consult and negotiate with each other in good faith and,
recognizing their mutual interests, attempt to reach a just and equitable
solution satisfactory to both parties. If they do not reach such solution within
a period of 60 days, then, upon notice by either party to the other, all
disputes, claims, questions, or differences shall be finally settled by
arbitration administered by the American Arbitration Association in accordance
with the provisions of its Commercial Arbitration Rules. The proceedings shall
be held in the English language and the seat of the arbitral

--------------------------------------------------------------------------------



- 7 -




tribunal shall be in Orange County, California, with one arbitrator selected by
mutual agreement of the parties and with each party bearing its own costs. The
arbitrator shall apply the substantive law (and the law of remedies, if
applicable) of the State of California, or federal law, if California law is
pre-empted.

EACH OF THE COMPANY AND EXECUTIVE ACKNOWLEDGES AND AGREES THAT, BY AGREEING TO
ARBITRATE, EACH PARTY IS WAIVING ANY RIGHT TO BRING AN ACTION AGAINST THE OTHER
IN A COURT OF LAW, EITHER STATE OR FEDERAL, AND IS WAIVING THE RIGHT TO HAVE
CLAIMS AND DAMAGES, IF ANY, DETERMINED BY A JURY.

12. AMENDMENT OR MODIFICATION; WAIVER

No provision of this Agreement may be amended or waived unless such amendment or
waiver is authorized by the Company (including any authorized officer or
committee of the Board of Directors) and signed by the Executive. Except as
otherwise specifically provided in this Agreement, no waiver by either party
hereto of any breach by the other party of any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of a
similar or dissimilar breach, condition or provision at the same time or at any
prior or subsequent time.

13. NO RELIANCE ON COMPANY’S ADVISORS

Executive represents and warrants to the Company that he has had the opportunity
to obtain independent professional advice in connection with the terms and
provisions of this Agreement, has sought the advice of independent legal,
accounting, tax and other professionals as he has deemed necessary and
appropriate, and has not relied upon the Company’s internal or external advisors
for such matters.



14. ENTIRE AGREEMENT




This Agreement contains the entire agreement between the parties hereto with
respect to the matters herein and supersedes all prior agreements and
understandings, oral or written, between the parties hereto, relating to such
matters.

15. COUNTERPARTS AND SIGNATURES.

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original but all of which together shall constitute one and the
same instrument. This Agreement may be executed by facsimile or electronic
signature (including signature in Adobe PDF or similar format).



[Remainder of Page Intentionally Left Blank]




--------------------------------------------------------------------------------



- 8 -




In witness hereof, the parties hereto have duly executed this Agreement on the
date first above written.



IDENTIVE GROUP, INC.






EXECUTIVE




By: /s/ Ayman S. Ashour     /s/ Larry Midland 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Name: Ayman S. Ashour    Name: Larry Midland  Title: Chairman and CEO     


--------------------------------------------------------------------------------